PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-2474


MARYLAND SHALL ISSUE, INCORPORATED; PAUL MARK BROCKMAN;
ROBERT BRUNGER; CAROLINE BRUNGER; DAVID ORLIN, all of the above
individually named plaintiffs on behalf of themselves and all others similarly
situated,

                        Plaintiffs – Appellants,

                v.

LAWRENCE HOGAN, in his capacity of Governor of Maryland,

                        Defendant – Appellee.

------------------------------

GIFFORDS LAW CENTER TO PREVENT GUN VIOLENCE,

                        Amicus Supporting Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-01700-JKB)


Argued: January 29, 2020                                        Decided: June 29, 2020


Before FLOYD, THACKER and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion, in which Judge Floyd
joined. Judge Richardson wrote an opinion concurring in the judgment in part and
dissenting in part.
ARGUED: Mark William Pennak, MARYLAND SHALL ISSUE, INC., Annapolis,
Maryland, for Appellants. Adam Dean Snyder, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee. ON BRIEF: Cary J.
Hansel, Erienne A. Sutherell, HANSEL LAW, P.C., Baltimore, Maryland, for Appellants.
Brian E. Frosh, Attorney General, Jennifer L. Katz, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
Scott A. Edelman, Los Angeles, California, Kathryn Cherry, Dallas, Texas, Vivek R.
Gopalan, GIBSON, DUNN & CRUTCHER, San Francisco, California; Hannah Shearer,
San Francisco, California. J. Adam Skaggs, GIFFORDS LAW CENTER TO PREVENT
GUN VIOLENCE, New York, New York, for Amicus Curiae.




                                          2
THACKER, Circuit Judge:

       On its own behalf and on behalf of its members, Maryland Shall Issue, Inc. (“MSI”)

challenges a Maryland statute banning “rapid fire trigger activators” -- devices that, when

attached to a firearm, increase its rate of fire or trigger activation. MSI argues the statute

violates the Takings Clause of the United States Constitution as well as Maryland’s takings

provisions. And because the statute does not define “rate of fire” or “trigger activation,”

MSI also argues it is void for vagueness. The district court held MSI did not have

organizational standing to pursue these claims on its own behalf and also rejected its

substantive contentions.

       Because we agree with the district court that MSI lacks standing and that the

Complaint otherwise fails to state a claim, we affirm for the reasons detailed herein.

                                             I.

       On April 24, 2018, Maryland Governor Lawrence Hogan (“Appellee” or

“Maryland”) signed Senate Bill 707 (“SB-707”) into law. SB-707 makes it unlawful for

any person to “manufacture, possess, sell, offer to sell, transfer, purchase, or receive a rapid

fire trigger activator” or to “transport” such a device into the state. SB-707, sec. 2,

§ 4-305.1(a). Violation of SB-707 is a criminal misdemeanor subject to a term of

imprisonment of       up    to   three   years,       a   fine   of   up   to   $5,000,   or   both.

Id., sec. 1, § 4-306(a).

       SB-707 defines “rapid fire trigger activator” as “any device, including a removable

manual or power-driven activating device, constructed so that, when installed in or attached

to a firearm the rate at which the trigger is activated increases; or the rate of fire increases.”

                                                  3
SB-707, sec. 1, § 4-301(M)(1). In addition to any other device which increases the rate of

trigger activation or fire, SB-707 specifies that the following enumerated devices are rapid

fire trigger activators: “a bump stock, trigger crank, hellfire trigger, binary trigger system,

burst trigger system, or a copy or a similar device, regardless of the producer or

manufacturer.” Id. § 4-301(M)(2). Further, SB-707 exempts from the definition any

“semiautomatic replacement trigger that improves the performance and functionality over

the stock trigger.” Id. § 4-301(M)(3).

       SB-707 contains an exception clause which purports to permit individuals to

continue to possess the otherwise prohibited devices, provided that the individual “(1)

possessed the rapid fire trigger activator before October 1, 2018; (2) applied to the federal

Bureau of Alcohol, Tobacco, Firearms and Explosives [“ATF”] before October 1, 2018,

for authorization to possess a rapid fire trigger activator; (3) received authorization to

possess a rapid fire trigger activator from the [ATF] before October 1, 2019; and (4) is in

compliance with all federal requirements for possession of a rapid fire trigger activator.”

SB-707, sec. 1, § 4-305.1(b). However, on the day SB-707 went into effect, October 1,

2018, the ATF released a “Special Advisory” on its website indicating, “ATF is without

legal authority to accept and process [the exception] application.” J.A. 13. 1 Consequently,

the ATF asked Maryland residents to not file any such applications and advised that any it

received would be “returned to the applicant without action.” Id.




       1
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                 4
       On June 11, 2018, MSI and four individual plaintiffs (collectively, “Appellants”)

filed the instant putative class action complaint in the District of Maryland (the

“Complaint”). The Complaint alleged five counts, which the district court characterized

as follows:

               • In Counts I and II, [Appellants] argue that [SB-707] is a per
                 se taking without just compensation under the United States
                 Constitution, as well as the Maryland Constitution, to the
                 extent its Takings Clause follows federal law.

               • In Counts II and V, [Appellants] put forward a separate per
                 se takings theory under the State Constitution—that [SB-
                 707] retrospectively abrogates vested property rights in
                 violation of Article 24, which also constitutes a taking
                 under Maryland law.

               • In Count IV, [Appellants] argue that [SB-707] is
                 unconstitutionally vague, because its terms can be read to
                 encompass a number of devices that have only “minimal”
                 impact on a firearm’s rate of fire and are otherwise
                 functionally and operationally dissimilar to bump stocks
                 and other devices named in the Act.

               • In Count III, [Appellants] argue that ATF’s refusal to
                 process applications and grant authorizations for continued
                 lawful possession makes it “legally impossible to comply”
                 with [SB-707]’s exception clause, thus imposing a “legally
                 impossible condition precedent” that violates due process
                 and cannot be severed from the rest of [SB-707].


J.A. 232–33.

       Appellee moved to dismiss the complaint for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). After a hearing, the district court granted

Appellee’s 12(b)(6) motion with respect to all counts except Count IV. Thereafter, the

district court sua sponte dismissed Count IV pursuant to Federal Rule of Civil Procedure
                                             5
12(b)(1) after determining that all plaintiffs lacked standing to pursue the vagueness claim.

Although the district court also determined that MSI lacked organizational standing to sue

on its own behalf, it nonetheless concluded that MSI did have representative standing to

sue on behalf of its members.

       Appellants noted a timely appeal to this court.

                                             II.

       We review dismissals pursuant to Federal Rule of Civil Procedure 12(b)(6) de novo.

Ott v. Maryland Department of Public Safety and Correctional Services, 909 F.3d 655, 658

(4th Cir. 2018). To survive a 12(b)(6) motion, a complaint must contain enough facts “‘to

raise a right to relief above the speculative level’ and ‘state a claim to relief that is plausible

on its face.’” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[A]lthough a court must accept as true

all factual allegations contained in a complaint, such deference is not accorded legal

conclusions stated therein,” and “[t]he mere recital of elements of a cause of action,

supported only by conclusory statements is not sufficient.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012).

       A dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1) is also reviewed

de novo. See Demetres v. East West Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015). When

reviewing a complaint dismissed for failure to allege facts supporting subject matter

jurisdiction, we afford the plaintiff “the same procedural protection as she would receive

under a Rule 12(b)(6) consideration, wherein the facts alleged in the complaint are taken

as true, and the defendant’s challenge must be denied if the complaint alleges sufficient

                                                   6
facts to invoke subject matter jurisdiction.” Beck v. McDonald, 848 F.3d 262, 270 (4th

Cir. 2017) (internal quotation marks and citations omitted).

                                            III.

                                             A.

                              MSI’s Organizational Standing

       Appellants’ first claim of error is that the district court wrongly determined MSI

lacked organizational standing to sue on its own behalf.

       An organization can sue on its own behalf rather than as a representative of its

members when it independently satisfies the elements of Article III standing: (1) “the

plaintiff must have suffered an injury in fact—an invasion of a legally protected interest

which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical”; (2) “there must be a causal connection between the injury and the conduct

complained of”; and (3) “it must be likely, as opposed to merely speculative, that the injury

will be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560–61 (1992) (internal quotation marks and citations omitted). “[A] mere interest in a

problem, no matter how longstanding the interest and no matter how qualified the

organization is in evaluating the problem, is not sufficient [to establish standing].” Sierra

Club v. Morton, 405 U.S. 727, 739 (1972) (internal quotation marks omitted).

       The district court determined MSI failed to meet the first prong of Article III

standing -- injury in fact. In the Complaint, MSI alleged “SB 707 requirements directly

harm MSI as an organization by undermining its message and acting as an obstacle to the

organization’s objectives and purposes.” J.A. 11–12. In support, MSI alleged it

                                             7
       seeks to educate the community about the right of self-protection, the safe
       handling of firearms, and the responsibility that goes with carrying a firearm
       in public. The purposes of MSI include promoting the exercise of the right
       to keep and bear arms; and education, research, and legal action focusing on
       the Constitutional right to privately own, possess and carry firearms and
       firearms accessories.

Id.

       MSI argues the district court erred because the Supreme Court has found standing

where a defendant’s actions impede an organization’s efforts to carry out its mission. See

Havens Realty Corp. v. Coleman, 455 U.S. 363, 378 (1982)). However, MSI’s alleged

harms fall well short of the harms alleged in Havens. There, the plaintiff was a non-profit

organization offering counseling and referrals to clients in search of equal opportunity

housing. See Havens, 455 U.S. at 368. When the plaintiff organization in Havens was

faced with complaints of housing discrimination in its service area, it investigated and

referred those complaints to the relevant authorities. See id. The plaintiff organization and

its members sued Havens Realty Corporation (“Havens”) for violating the Fair Housing

Act of 1968. See id. at 366.

       In alleging organizational standing, the plaintiff organization argued Havens’

practices had frustrated its counseling and referral services, causing a drain on resources.

See id. at 379. Specifically, the plaintiff organization alleged it had expended resources to

identify and counteract Havens’ discriminatory practices. See id. The Supreme Court

found standing. It held that Havens’ practices had “perceptibly impaired” the plaintiff’s

activities and “[s]uch concrete and demonstrable injury to the organization’s activities—




                                             8
with the consequent drain on the organization's resources—constitutes far more than

simply a setback to the organization’s abstract social interests.” Id.

       Here, MSI only alleged that SB-707 “undermined” and “acted as an obstacle to” its

purpose and message. J.A. 11–12. MSI did not allege that it had expended resources as a

result of SB-707, nor did it explain a way in which SB-707 “perceptibly impaired” its

activities. Havens, 455 U.S. at 379. Instead, MSI only alleged, at most, a “setback to its

social interests.” Id. And, as this court has explained,

       to determine that an organization that decides to spend its money on
       educating members, responding to member inquiries, or undertaking
       litigation in response to legislation suffers a cognizable injury would be to
       imply standing for organizations with merely “abstract concern[s] with a
       subject that could be affected by an adjudication.”

Lane v. Holder, 703 F.3d 668, 675 (4th Cir. 2012) (quoting Simon v. E. Ky. Welfare Rights

Org., 426 U.S. 26, 40 (1976)). MSI’s alleged injury is no more than a mere disagreement

with the policy decisions of the Maryland legislature, which is insufficient to meet the

constitutional threshold for an injury in fact.

       Accordingly, we agree with the district court that MSI lacks organizational standing.

                                              B.

                            Standing as to Vagueness Challenge

       Next, we address Appellants’ argument that the district court improperly dismissed

their pre-enforcement vagueness challenge for lack of standing. 2


       2
         Appellants first argue the district court improperly considered standing without
providing notice to the parties. However, because a “federal court has an independent
obligation to assess its subject-matter jurisdiction,” we find no error in the district court’s
(Continued)
                                                  9
       Appellants alleged in the Complaint that SB-707 is unconstitutionally vague in

defining a rapid fire trigger activator as “any device . . . constructed so that, when installed

in or attached to a firearm[,] the rate at which the trigger is activated increases; or the rate

of fire increases.” SB-707, sec. 2, § 4-301(M)(1) (emphasis supplied). Though SB-707

includes a list of enumerated devices that are encompassed by this definition, Appellants

argue it can also include any number of other firearm accessories “that modify a firearm’s

rate of fire to mimic that of an automatic firearm, as well as any device that increases the

rate of fire by any marginal amount, no matter how minimally.” Appellants’ Br. 25

(emphasis in original). According to Appellants, the term “rate of fire” is “unintelligible”

when applied to semi-automatic and single-action firearms because such firearms have no

“mechanically determinable” speed for “how fast mechanically the firearm can fire while

cycling rounds through the chamber while the trigger is held down.” See id. at 28–29.

Instead, Appellants allege the rate of fire for a semi-automatic firearm is “as fast as the

trigger can be pulled for each shot.” Id. Appellants claim this speed can vary from person

to person. Indeed, Appellants argue SB-707 is so vague that it could include devices that

help the shooter be prepared to aim and fire more quickly.                         See id. at

25–27. They claim devices such as a bipod for stabilizing the firearms, slings used to

stabilize weapons on shooters’ arms, barrel weights used to reduce recoil, and muzzle

devices designed to direct gasses away from the shooter’s line of sight are all examples of




decision to consider standing. Constantine v. Rectors & Visitors of George Mason Univ.,
441 F..3d 474, 480 (4th Cir. 2005).

                                              10
devices “that marginally increase the ‘rate of fire’ [of the shooter] by some small amount.”

Id. at 26 (emphasis in original).

       Rather    than    determining    whether     Appellants    stated   a    claim    that

SB-707 is unconstitutionally vague, however, the district court determined Appellants

lacked standing to pursue such a pre-enforcement challenge. As discussed above, to

possess standing, Appellants needed to allege a sufficient injury in fact. Lujan, 504 U.S.

at 560–61. A plaintiff alleges sufficient injury in a pre-enforcement suit if she alleges

[1] “‘intention to engage in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and [2] there exists a credible threat of prosecution

thereunder.’” Kenny v. Wilson, 885 F.3d 280, 288 (4th Cir. 2018) (quoting Babbitt v. Farm

Workers Nat’l Union, 442 U.S. 289, 298 (1979)). A credible threat of prosecution exists

only if it “is not imaginary or wholly speculative,” chimerical, or wholly conjectural. Id.

(internal quotation marks and citations omitted). The district court determined, “Plaintiffs

do not allege any facts suggesting a ‘credible threat’ that [SB-707] will be enforced in

accordance with Plaintiffs’ broad reading. . . . Plaintiffs simply have not alleged any facts

suggesting that the threat of such enforcement rises above pure speculation and

conjecture.” J.A. 251–52.

       Though the district court based its decision on Appellants’ lack of a credible threat

of prosecution, Kenny’s second prong, we hold that Appellants fail on the first prong of

Kenny -- they have not stated an intent to engage in conduct arguably proscribed by a

statute. Kenny, 885 F.3d at 288; see United States v. McHan, 386 F.3d 620, 623 (4th Cir.

2004) (recognizing “we are, of course, entitled to affirm on any ground appearing in the

                                             11
record, including theories not relied upon or rejected by the district court” (alterations and

internal quotation marks omitted)). Though Appellants claim they own “potentially

banned devices” such as bipods, slings, and barrel weights, we are unpersuaded that those

devices are even arguably proscribed by SB-707. SB-707 prohibits devices “constructed

so that, when [they are] installed in or attached to a firearm[,] (i) the rate at which the

trigger is activated increases; or (ii) the rate of fire increases.” SB-707, sec. 1, § 4-

301(M)(1). The enumerated devices encompassed by the term “rapid fire trigger activator”

all actually increase the rate at which the firearm is capable of firing. Indeed, such devices

essentially turn firearms into automatic weapons. By contrast, the devices Appellants

suggest may minimally increase the rate of fire do not increase the rate at which the firearm

is capable of firing. Instead, those devices help prepare the shooter to fire again more

quickly than she may have been able otherwise. But these devices Appellants point to are

not similar in design or function to the devices banned by SB-707. As a result, they do not

even come close to accomplishing what SB-707 set out to ban -- they do not activate a

trigger for rapid fire.

       Thus, we find no basis to hold that Appellants have alleged an intent to engage in a

course of conduct arguably proscribed by SB-707. For the same reasons, we hold that

Appellants have not shown a credible threat that SB-707 would be enforced in this manner.

Accordingly, we affirm the district court on this issue.




                                             12
                                                C.

                             Failure to State a Takings Clause Claim

       Appellants also argue the district court wrongly determined they failed to state a

claim that SB-707 violates the Takings Clauses of the United States Constitution and the

Maryland Constitution, Art. III, section 40, to the extent it is analogous to the federal

Constitution.

       The Fifth Amendment to the Constitution, incorporated to the states via the

Fourteenth Amendment, provides “private property [shall not] be taken for public use,

without just compensation.” U.S. Const. amend. V. A “taking” can be of personal or real

property, and it can be effected through either a physical appropriation of the property by

the Government or through a regulation that goes “too far” in depriving the owner of her

property rights. See e.g. Lucas v. South Carolina Coastal Council, 505 U.S. 1003,

1014–15 (1992).        Each of these scenarios has been treated differently in Takings

jurisprudence. Relevant here, Appellants claim SB-707 effects a per se taking of their

personal property. 3   4
                           Specifically, because the provision permitting registration with the


       3
         Appellants only argue SB-707 amounts to a per se taking. They make no argument
that, even if SB-707 is not a per se taking, it would be a taking when analyzed pursuant to
the ad hoc balancing test set forth in Penn Central Transportation Co. v. New York City,
438 U.S, 104, 124 (1978). Therefore, we do not analyze SB-707 under that test.
       4
         We pause here to note a fundamental distinction between the majority and the
dissenting opinions. The dissent is of the view that the two types of takings are “classic”
or per se takings, and “regulatory” takings. Thus, according to the dissent, for the taking
here to be per se, it must fall under the framework of a “classic” taking, which occurs when
the Government itself directly physically appropriates property “for its own use.” Horne
v. Dept. of Agriculture, 135 S. Ct. 2419, 2425 (2015). The dissent is incorrect in this regard.
(Continued)
                                                13
ATF is ineffectual, Appellants argue SB-707’s regulatory prohibition on one’s ability to

“transport . . . into the State” or “manufacture, possess, sell, offer to sell, transfer, purchase,

or receive a rapid fire trigger activator,” SB-707, sec. 1, § 4-305.1(a), is tantamount to a

direct appropriation of the personal property.

       To date, the Supreme Court has recognized only two types of per se regulatory

takings. First, in Loretto v. Teleprompter Manhattan CATV Corp., the Supreme Court

considered whether a New York law requiring landlords to permit cable television

companies to install equipment on their properties violated the Takings clause. 458 U.S.

419 (1982). Though the cable boxes and lines landlords were required to allow to be

installed did not take much space on the landlords’ properties, the Court characterized them




Though a “per se” taking originally only applied to physical takings, the Supreme Court
has held that regulatory takings, too, can be per se. See Loretto v. Teleprompter Manhattan
CATV Corp., 458 U.S. 419 (1982); see also Lucas v. South Carolina Coastal Council, 505
U.S. 1003 (1992). For this reason, we refer herein to “classic” takings as physical takings,
which are distinct from regulatory takings.
       Per se regulatory takings have been recognized in only two limited instances --
Loretto, where the regulation required property owners to permit third parties to physically
occupy their property, 458 U.S. 419, and Lucas, where the regulation rendered real
property economically worthless, 505 U.S. 1003. As we explain below, the Supreme Court
has left intact Lucas’ distinction between real and personal property with regard to
regulatory takings. See Horne, 135 S. Ct. at 2427. Thus, the per se regulatory taking in
Lucas applies only to real property. And, as we further explain, the per se regulatory taking
in Loretto is readily distinguishable because SB-707 does not require or permit third parties
to take physical possession of the personal property.
       Without recognizing the distinction between physical and regulatory takings, the
dissent classifies the alleged taking here as a “classic” or physical taking. This, too, is
incorrect, as SB-707 is (1) a regulation, and (2) does not require owners of the banned
devices to physically turn them over to the Government. Therefore, SB-707 is not a classic,
per se physical taking. And, because Loretto and Lucas are distinguishable, there is no
framework under which we could conclude that it is a per se regulatory taking.

                                                14
as a “minor but permanent physical occupation” of the property. Id. at 421. The Court

concluded “a permanent physical occupation authorized by government is a taking without

regard to the public interests that it may serve.” Id. at 426. Thus, when a regulation

authorizes a third party to physically take property, that regulation effects a per se

regulatory taking.

       Then, in Lucas v. South Carolina Coastal Council, the Court found a per se or total

regulatory taking “where regulation denies all economically beneficial or productive use

of land.” 505 U.S. at 1015 (citing Agins v. City of Tiburon, 447 U.S. 255, 260 (1980))

(emphasis supplied). In explaining its reasoning for adopting this per se rule, the Court

provided some insight into the distinctions between takings of real property and personal

property:

              It seems to us that the property owner necessarily expects the
              uses of his property to be restricted, from time to time, by
              various measures newly enacted by the State in legitimate
              exercise of its police powers; as long recognized, some values
              are enjoyed under an implied limitation and must yield to the
              police power. And in the case of personal property, by reason
              of the State's traditionally high degree of control over
              commercial dealings, he ought to be aware of the possibility
              that new regulation might even render his property
              economically worthless (at least if the property's only
              economically productive use is sale or manufacture for sale).
              In the case of land, however, we think the notion . . . that title
              is somehow held subject to the “implied limitation” that the
              State may subsequently eliminate all economically valuable
              use is inconsistent with the historical compact recorded in the
              Takings Clause that has become part of our constitutional
              culture.

Id. at 1027–28 (emphasis supplied) (internal quotation marks, citations, and alterations

omitted).

                                             15
       Against this backdrop of cases, we held in Holliday Amusement Co. of Charleston,

Inc. v. South Carolina that a South Carolina ban on the possession or sale of certain

gambling machines was not a taking. 493 F.3d 404, 410–11 (4th Cir. 2007). There, the

appellant previously had lawfully acquired video poker machines which it distributed for

profit. See id. at 406. When South Carolina passed a law making possession of the

machines unlawful and subjecting them to forfeiture, the appellant filed suit claiming a

regulatory taking and requesting just compensation. See id. We concluded, “We believe

that Supreme Court case law makes clear that gambling regulations like Act 125 per se do

not constitute takings.” Id. at 411 n.2. We came to this conclusion relying on Andrus v.

Allard, 444 U.S. 51, 65 (1979), in which the Supreme Court held “government regulation—

by definition—involves the adjustment of rights for the public good,” and Lucas, where

the Court noted “in the case of personal property, by reason of the State’s traditionally high

degree of control over commercial dealings, [the owner] ought to be aware that new

regulation might even render his property economically worthless,” 505 U.S. at 1027–28.

Because gambling is “an area in which the state traditionally enjoys wide latitude to

regulate activity minutely or to outlaw it completely,” Holliday, 493 F.3d at 410, we held

the appellant “was well aware that the South Carolina legislature might not continue to

look favorably upon it. The fact that this possibility came to pass does not yield him a

constitutional claim,” id. at 411.

       Though Appellee argues Holliday squarely forecloses Appellants’ Takings claim,

Appellants argue Holliday did not survive the Supreme Court’s 2015 decision in Horne v.

Dept. of Agriculture, 135 S. Ct. 2419 (2015). According to Appellants, Horne makes clear

                                             16
that both types of per se regulatory takings apply equally to real property and personal

property. Appellants’ contention plainly fails.

       In Horne, the Supreme Court did hold that the first type of per se regulatory takings

identified in Loretto -- direct appropriation -- applies to personal property. See Horne v.

Dept. of Agriculture, 135 S. Ct. 2419, 2425–27 (2015) (explaining the “Government has a

categorical duty to pay just compensation when it takes your car, just as when it takes your

home,” because “[n]othing in this history suggests that personal property was any less

protected against physical appropriation than real property”) (emphasis supplied)). Lucas,

which established the second type, however, was about purely regulatory takings, not

direct appropriations authorized by regulation. Id. at 2427. Thus, Horne distinguished

Lucas: “[w]hatever Lucas had to say about reasonable expectations with regard to

regulations, people still do not expect their property, real or personal, to be actually

occupied or taken away.” Id. (emphasis supplied).

       Appellants overlook this distinction and how it applies in this case. SB-707 does

not require owners of rapid fire trigger activators to turn them over to the Government or

to a third party. Regardless of whether we would today decide Holliday -- which required

forfeiture of the gambling machines -- the same way, the Horne Court expressly preserved

the reasoning behind Holliday’s conclusion as it appears in Lucas and Andrus. Though

SB-707 may make the personal property economically worthless, owners are “aware of

th[at] possibility” in areas where the State has a “traditionally high degree of control.”

Lucas, 505 U.S. at 1027–28. We can think of few types of personal property that are more

heavily regulated than the types of devices that are prohibited by SB-707.            And,

                                            17
“government regulation—by definition—involves the adjustment of rights for the public

good.” Andrus, 444 U.S. at 65.

       Thus, we agree with the district court that Appellants do not state a claim that SB-

707 violates the Takings Clause.

                                              D.

                              Maryland Declaration of Rights

       Finally, we address Appellants’ claim that the district court improperly determined

SB-707 does not violate Article 24 of the Maryland Declaration of Rights.

       “Together, Maryland’s Declaration of Rights and Constitution prohibit the

retrospective reach of statutes that would have the effect of abrogating vested rights.”

Muskin v. State Dept. of Assessments and Taxation, 30 A.3d 962, 968 (Md. 2011). “If a

retrospectively-applied statute is found to abrogate vested rights or takes property without

just compensation, it is irrelevant whether the reason for enacting the statute, its goals, or

its regulatory scheme is rational.” Id. at 969 (internal quotation marks omitted).

       The first step in analyzing whether SB-707 violates Maryland’s Constitutional

provisions is determining whether the law operates retrospectively. Importantly, though

Appellants have challenged the district court’s holding that SB-707 does not abrogate

vested rights, they have not challenged the district court’s ruling that the statute is not

retrospective, thereby waiving the issue. See Roe v. United States DOD, 947 F.3d 207, 219

(4th Cir. 2020) (citation omitted) (“Issues that [the appellant] failed to raise in his opening

brief are waived.”). Because a statute must be retrospective to violate the Maryland

Declaration of Rights, we affirm the district court’s decision on this issue.

                                              18
       In any event, though Maryland has not identified a “bright line rule” for determining

what constitutes retrospective application, the Maryland Court of Appeals has held a

retrospective application “would impair rights a party possessed when he acted, increase a

party’s liability for past conduct, or impose new duties with respect to transactions already

completed.” John Deere Const. & Forestry Co. v. Reliable Tractor, Inc., 957 A.2d 595,

599 (Md. 2008) (internal quotation marks omitted). And the Maryland Court of Appeals

“adopted the [United States] Supreme Court’s Landgraf factors analysis for retrospectivity

that evaluates ‘fair notice, reasonable reliance, and settled expectations’ to determine ‘the

nature and extent of the change in law and the degree of connection between the operation

of the new rule and a relevant past event.’” Muskin, 30 A.3d at 970 (quoting Landgraf v.

USI Film Prods., 511 U.S. 244, 270 (1994)). The district court held that SB-707 does not

operate retrospectively, and we agree.      SB-707 does not alter the rights Appellants

possessed when they purchased their rapid fire trigger activators, nor does it impose new

liability back to the date of purchase. Instead, Appellants had fair notice of the change in

law -- SB-707 was passed six months before it first went into effect.

                                             IV.

       For the foregoing reasons, the decision of the district court is

                                                                               AFFIRMED.




                                             19
RICHARDSON, Circuit Judge, concurring in the judgment in part and dissenting in part:

       In 2018, Maryland banned “rapid fire trigger activators”—bump stocks, burst

triggers, and similar devices that permit a gun to fire faster. Unlike most bans, the

Maryland law fails to grandfather-in existing property owners. For them, the real-world

consequences of Maryland’s ban are manifest: owners must destroy their devices, abandon

them, surrender them, or send them out of state. The principal question in this appeal is

whether Maryland’s ban runs afoul of the Fifth Amendment because it takes “private

property for public use, without just compensation.” U.S. CONST. amend. V.

       In my view, it does. A “classic” taking occurs not only when “government directly

appropriates private property,” but also when it “ousts the owner” of possession—as

Maryland does here. Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 539 (2005). The

traditional “[p]roperty rights in a physical thing” are “to possess, use and dispose of it.”

Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 417, 435 (1982) (quoting

United States v. General Motors Corp., 323 U.S. 373, 378 (1945)). And Maryland’s ban

expressly eliminates each of these rights—it “does not simply take a single ‘strand’ from

the ‘bundle,’” rather “it chops through” and “tak[es] a slice of every strand.” Id. When

this type of taking occurs, an ousted owner is per se entitled to just compensation under

the Fifth Amendment—period. Horne v. Department of Agriculture, 135 S. Ct. 2419, 2426

(2015). So I would vacate the district court’s dismissal of Plaintiffs’ takings claims and

remand the case for further proceedings.




                                            20
I.     Facts

       A.      The Maryland ban

       On October 1, 2018, private ownership of “rapid fire trigger activators” in Maryland

became illegal. A “rapid fire trigger activator” is “any device . . . constructed so that, when

installed in or attached to a firearm, the rate at which the trigger is activated increases; or

the rate of fire increases.” Md. Code § 4-301(M)(1). The term “rapid fire trigger activator”

includes “a bump stock, trigger crank, hellfire trigger, binary trigger system, burst trigger

system, or a copy or a similar device, regardless of the producer or manufacturer.” § 4-

301(M)(2). 1 On pain of fine or up to three years in prison, private citizens may not

“manufacture, possess, sell, offer to sell, transfer, purchase, or receive a rapid fire trigger

activator.” § 4-305.1(a). Nor may they “transport” these devices into the state. § 4-306(a).

       One provision of Maryland law purports to permit owners to hold on to their banned

devices so long as they:



       1
        Maryland law defines each of these enumerated mechanisms:
            • A “bump stock” “increases the rate of fire of the firearm by using energy
               from the recoil of the firearm to generate a reciprocating action that
               facilitates repeated activation of the trigger.” § 4-301(F).
            • A “trigger crank” “repeatedly activates the trigger of the firearm through
               the use of a crank, a lever, or any other part that is turned in a circular
               motion.” § 4-301(N).
            • A “hellfire trigger” “disengages the trigger return spring when the trigger
               is pulled.” § 4-301(K).
            • A “binary trigger system” “fires [a gun] both when the trigger is pulled and
               on release of the trigger.” § 4-301(E).
            • A “burst trigger system” “allows the firearm to discharge two or more shots
               with a single pull of the trigger by altering the trigger reset.” § 4-301(G).
Semiautomatic “replacement triggers” that merely “improve[] performance and
functionality over the stock trigger” do not fall within the ban. § 4-301(M)(3).
                                              21
       (1) possessed the rapid fire trigger activator before October 1, 2018; (2)
       applied to the [federal Bureau of Alcohol, Tobacco, Firearms and Explosives
       (“ATF”)] before October 1, 2018, for authorization to possess a rapid fire
       trigger activator; (3) received authorization to possess a rapid fire trigger
       activator from the [ATF] before October 1, 2019; and (4) [are] in compliance
       with all federal requirements for possession of a rapid fire trigger activator.

§ 4-305.1(b) (emphasis added). But—whether by design or mistake—this grandfather

clause is illusory. The ATF, a federal agency, lacks the authority to assess applications for

the State of Maryland. See Bureau of Alcohol, Tobacco, Firearms & Explosives Special

Advisory, Maryland Law Restricting “Rapid Fire Trigger Activators” (Apr. 24, 2018). So

the agency rebuffed all applications and returned any requests to the applicant without

action. See id.

       B.     The proceedings below

       Maryland Shall Issue (“MSI”) and four of its members filed this putative class action

in the District of Maryland. MSI, a Maryland nonprofit corporation, seeks to “preserv[e]

and advance[] gun owners’ rights in Maryland.” J.A. 11. According to MSI, its members

possess “rapid fire trigger activators which are effectively and totally banned” by Maryland

law. J.A. 12. The four named MSI members similarly claim to “own[] one or more of the

‘rapid fire trigger activators’ newly banned by [Maryland].” Id. And they assert the ban

“dispossesses [them] of their property” without compensation. J.A. 14.

       Plaintiffs assert two related takings claims. First, Plaintiffs contend the Maryland

ban violates the Takings Clause of the U.S. Constitution. Second, they argue the ban is an




                                             22
impermissible taking under the Maryland Declaration of Rights.              The district court

disagreed and granted Maryland’s motion to dismiss. See FED. R. CIV. P. 12(b)(6). 2

       Plaintiffs timely appealed. With all claims dismissed below, this appeal properly

lays before us. See 28 U.S.C. § 1291.

II.    Discussion

       We review the district court’s dismissals de novo. At the 12(b)(6) stage, we accept

all well-pleaded facts as true and draw all reasonable inferences in favor of Plaintiffs. Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). When viewed in this light, Plaintiffs’ claims

survive if they provide a plausible legal basis for relief. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

       A.     Standing to assert takings claims

       As a judge on a court of limited jurisdiction, I first must confirm our power to hear

this appeal. See General Technology Applications, Inc. v. Exro Ltda, 388 F.3d 114, 118

(4th Cir. 2004). Article III limits the federal “judicial Power” to “cases and controversies.”

U.S. CONST. art. III, § 2. Beyond this limit, we lack subject-matter jurisdiction. “One

element of the case-or-controversy requirement” that all federal-court plaintiffs must

establish is standing.    Raines v. Byrd, 521 U.S. 811, 818 (1997).            And standing’s

“irreducible constitutional minimum” has three components: “Plaintiffs must show that

they have (1) suffered an injury in fact, that is (2) fairly traceable to the challenged conduct



       2
         Plaintiffs also claimed the ban is unconstitutionally vague. The district court
dismissed this claim for lack of subject-matter jurisdiction. And I agree that Plaintiffs lack
standing to bring this claim.
                                              23
of the defendant, and (3) likely to be redressed by a favorable judicial decision.” Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “[A]t least one plaintiff must have standing

to sue” on each claim asserted. Department of Commerce v. New York, 139 S. Ct. 2551,

2565 (2019).

       I agree with the majority’s (implicit) determination that individual Plaintiffs have

standing to bring their takings claims. In Andrus v. Allard, the Supreme Court considered

whether owners of protected bird products had standing to claim that a federal ban on

selling their products amounted to a taking without compensation. 444 U.S. 51, 54–55

(1979). “Because the regulations [the owners] challenge[d] restrict[ed] their ability to

dispose of their property,” the Court reasoned, they had “a personal, concrete, live interest

in the controversy.” Id. at 64 n.21. Here, Maryland law not only eliminates Plaintiffs’

property right to “sell [or] transfer” their devices, but also to “possess” or “transport” them.

§§ 4-305.1(a), 4-306(a). So, as in Andrus, the individual Plaintiffs suffer a concrete injury

from Maryland’s ban, and a favorable judicial decision promises relief. 3


       3
          Maryland urges this appeal is moot because federal regulations now ban bump
stocks. See 27 C.F.R. § 478.11; Guedes v. BATF, 920 F.3d 1 (D.C. Cir. 2019). Thus, the
state claims, the outcome of this case will have no practical effect on Plaintiffs. Not so.
        Simply put, the federal regulations and Maryland ban are coextensive in neither time
nor scope. First, this argument fails to consider the time between the Maryland ban and
the federal ban. See First English Evangelical Lutheran Church of Glendale v. Los Angeles
County, 482 U.S. 304, 320 (1987) (The government has a “duty to provide compensation
for the period during which the taking was effective.”). Second, even assuming later
changes to federal law could moot a taking by operation of state law, Maryland’s ban
applies more broadly than its federal counterpart. Compare 27 C.F.R. § 478.11 (bump
stocks) with § 4-301(M)(2) (trigger cranks, hellfire triggers, binary trigger systems, and
more); accord Appellee Br. 17 n.4. Indeed, the ATF specifically excluded binary triggers
from its regulations, see 83 Fed. Reg. 66534, but Maryland bans them. And Plaintiffs claim
(Continued)
                                              24
       Because individual Plaintiffs have standing to assert their takings claims, I see no

need to address MSI’s associational standing on this issue. See Department of Commerce,

139 S. Ct. at 2565. Yet the majority does, and I find their analysis peculiar. Rather than

identifying a plaintiff with standing to assert the takings claims, the majority instead

chooses to discuss and reject one associational standing theory that fails. I fail to see the

rhyme or reason for this approach here.

       B.     Takings claims

       Having confirmed our court’s power to entertain Plaintiffs’ takings claims, I now

turn to the merits.

              1.      The Supreme Court’s “classic” and “regulatory” takings
                      jurisprudence

       The Fifth Amendment’s Takings Clause provides that private property shall not “be

taken for public use, without just compensation.” U.S. CONST. amend V. For the last

century-and-a-quarter, this constitutional prohibition has bound the states as well as the

federal government. See Chicago, B. & Q.R. Co. v. Chicago, 166 U.S. 226 (1897). As

originally understood, “‘the Takings Clause reached only a direct appropriation of

property, or the functional equivalent of a practical ouster of the owner’s possession.’”

Murr v. Wisconsin, 137 S. Ct. 1933, 1942 (2017) (quoting Lucas v. South Carolina Coastal

Council, 505 U.S. 1003, 1014 (1992)).        Grounded in our history and constitutional

tradition, the Supreme Court has called this historic form of government interference a


more than just their bump stocks were taken. See J.A. 12. So Plaintiffs retain a legally
cognizable interest in the outcome, and their case remains live. See Powell v. McCormack,
395 U.S. 486, 496 (1969).
                                             25
“classic taking.” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 538 (2005); see Horne v.

Department of Agriculture, 135 S. Ct. 2419, 2425 (2015) (tracing classic takings back to

the “principles of the Magna Carta”).

       Over time, the Supreme Court expanded the scope of the Takings Clause beyond

the classic paradigm. In Pennsylvania Coal Co. v. Mahon, the Supreme Court endorsed an

ad hoc factual inquiry to determine when “regulation goes too far” so as to be “recognized

as a taking.” 260 U.S. 393, 415 (1922). On one hand, the Court explained, “[g]overnment

hardly could go on if to some extent values incident to property could not be diminished

without paying for every such change in the law.” Id. at 413. But, at the same time, “a

strong public desire to improve the public interest is not enough to warrant achieving the

desire by a shorter cut than the constitutional way of paying for the change.” Id. at 416.

The proper balance between these two apparently contradictory principles, Justice Holmes

said, “is a question of degree—and therefore cannot be disposed of by general

propositions.” Id.

       Mahon laid the cornerstone for the “regulatory takings” doctrine that jurists apply

today. 4   And despite Justice Holmes’s suspicion of “general propositions” in the


       4
          Unfortunately, this label creates a slight linguistic difficulty: “regulatory takings”
need not arise from federal-registrar-type “regulations.” As described below, the Supreme
Court has used this label to refer to the nature of the government action, not the form of a
legal edict. Accordingly, regulations have given rise to “classic takings.” See Horne, 135
S. Ct. at 2428 (Department of Agriculture regulation was a classic taking). Similarly, laws
or other forms of government action have resulted in “regulatory takings.” See Eastern
Enterprises v. Apfel, 524 U.S. 498, 529–37 (1999) (plurality) (federal statute gave rise to
regulatory taking). Thus, the term “regulatory takings” is best understood as referring to a
conceptual class of takings, rather than a taking caused by a “regulation.” Contra Majority
Op. 13–14 n.4.
                                              26
regulatory-takings context, the Court has since identified “two guidelines” that channel this

inquiry. Murr, 137 S. Ct. at 1937. First, a regulation that “denies all economically

beneficial or productive use of land” is considered a “total regulatory taking” that generally

requires compensation. Lucas, 505 U.S. at 1015. Second, Mahon’s “ad hoc, factual

inquiry” has been distilled to three factors for consideration: the economic impact of a

regulation, the regulation’s interference with investment-backed expectations, and the

character of the government action. See Penn Central Transportation Co. v. City of New

York, 438 U.S. 104, 124 (1978). Relatedly, the Court has identified two propositions that

cut against finding a regulatory taking. A regulatory-takings claim generally fails if “the

challenged limitations ‘inhere . . . in the restrictions that background principles of the

State’s law of property and nuisance already placed on land ownership.’” Murr, 137 S. Ct.

at 1943 (quoting Lucas, 505 U.S. at 1029). And, due to the state’s “high degree of control

over commercial dealings,” the Court has suggested that personal property may be less

protected than real property in the regulatory-takings context. See Lucas, 505 U.S. at

1027–28; Holliday Amusement Co. of Charleston, Inc. v. South Carolina, 493 F.3d 404,

410–11 (4th Cir. 2007).

       Yet, the “classic taking” retains a distinct identity in our Fifth Amendment

jurisprudence. Indeed, the Supreme Court has repeatedly warned against confusing its

inquiry for classic takings with the analysis for regulatory takings. Horne, 135 S. Ct. at

2428–29; Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302,

323 (2002). Whatever the role of categorical rules in the “more recent” regulatory-takings

inquiry, the classic taking, “old as the Republic[,] . . . involves the straightforward

                                             27
application of per se rules.” Tahoe-Sierra Pres. Council, 535 U.S. at 322. A classic taking

always requires compensation—no matter how trivial the economic consequences. Horne,

135 S. Ct. at 2426; Loretto, 548 U.S. at 434–35. Even if we recognize different sets of

expectations for personal and real property in the regulatory-takings context, see Lucas,

505 U.S. at 1027–28, they are treated the same in the classic framework, Horne, 135 S. Ct.

at 2426–28. And although the state’s police powers or background principles of property

law may defeat a regulatory-takings claim, see Lucas, 505 U.S. at 1029, they will not affect

a classic-takings claim, Horne, 135 S. Ct. at 2425, 2428; Loretto, 548 U.S. at 434–35. 5

       You might wonder how a singular constitutional clause can be imbibed with such

disparate meanings. I might too. One meaning is rooted in the original understanding of

a taking, see Horne, 135 S. Ct. at 2426–27; compare 1 William Blackstone Commentaries

134–36 (1st ed. 1765), the other is a newer doctrine shaped by the forward-march of

government regulation during the twentieth century, see Murr, 137 S. Ct. at 1942. But

students of the law are no stranger to parallel legal theories that spring from the same

constitutional source. See, e.g., Kyllo v. United States, 533 U.S. 27, 34 (2001) (noting the

Fourth Amendment shelters privacy interests “that existed when the Fourth Amendment




       5
         This is not to say that “per se” rules either do not or cannot apply in the regulatory
context. Contra Majority Op. 13 n.4. Indeed, the Supreme Court has at various times
referred to Lucas as establishing either a “per se” or a “categorical” regulatory takings rule.
Compare Tahoe-Sierra Pres. Council, 535 U.S. 302, 325 (describing Lucas as “a
regulatory takings case that, nevertheless, applied a categorical rule”), with Lingle, 544
U.S. at 528 (suggesting that Lucas established a “per se” rule). But the Lucas rule, however
it is characterized, has exceptions. See Lucas, 505 U.S. at 1029. Classic takings do not
and so always require just compensation. See Horne, 135 S. Ct. at 2425.
                                              28
was adopted” as well as contemporary “reasonable expectations of privacy”). In this

respect, the Takings Clause is simply par for the course. 6

       But by applying distinct legal rules in the classic- and regulatory-takings contexts,

the Supreme Court has concentrated considerable pressure on the threshold question of

categorization. In this case, that pressure comes to a head. Plaintiffs argue Maryland’s

ban amounts to either a per se classic taking (see Loretto/Horne) or a total regulatory taking

(see Lucas). 7     If Maryland’s ban is a taking within the former framework, just

compensation is required—no matter the state’s interest. But if Maryland’s ban is more

aptly characterized as a total regulatory taking, then background principles of Maryland

law likely defeat Plaintiffs’ takings claim. See Majority Op. 15–17; Holliday Amusement,

493 F.3d at 410–11. But see Duncan v. Becerra, 265 F. Supp. 3d 1106, 1136–39 (S.D. Cal.

2017), aff’d, 742 F. App’x 218 (9th Cir. 2018). This stark doctrinal divide requires




       6
         Of course, this only highlights certain fundamental questions: How do we justify
two parallel doctrines rising from a single source? Are parallel doctrines tenable? See
Craig S. Lerner, Justice Scalia’s Eighth Amendment Jurisprudence: The Failure of Sake-
of-Argument Originalism, 42 HARV. J.L. & PUB. POL’Y 91 (2019) (discussing the
breakdown of the Eighth Amendment compromise between evolving standards of decency
and the original understanding of cruel and unusual punishment). Why do we think the
judiciary is well-equipped to evaluate the reasonableness of investment or privacy
expectations? See The Federalist No. 78, at 468–69 (Hamilton) (C. Rossiter ed., 1961)
(discussing the independence of the judiciary from public opinion). And as our own
decisions may in turn influence the public’s expectations, where lies the line between
deciding what the law is and what it should be? See Michael Abramowicz, Constitutional
Circularity, 49 UCLA L. REV. 1, 60–63 (2001); Lucas, 505 U.S. at 1035–36 (Kennedy, J.,
concurring) (citing Katz v. United States, 389 U.S. 347 (1967)).
       7
           Plaintiffs do not make an ad-hoc-regulatory-takings claim (see Penn Central).
                                             29
confronting the deceptively difficult question of whether Maryland’s ban falls within the

scope of the classic-takings doctrine. I conclude it does.

              2. The Maryland ban is a “classic taking”

       We return to the text of the constitutional prohibition: “nor shall private property

be taken for public use without just compensation.” U.S. CONST. amend. V. As framed

here, this case turns on what it means to “take” “property” in the classic context. 8

       The Supreme Court explains that “property,” within the text of the Fifth

Amendment, “denote[s] the group of rights inherent in the citizen’s relation to [a] physical

thing,” as opposed to merely the physical thing itself. United States v. Gen. Motors Corp.,

323 U.S. 373, 377 (1945); see also Eaton v. Boston, C. & M.R.R., 51 N.H. 504, 511 (1872)

(“‘[P]roperty,’ although in common parlance frequently applied to a tract of land or chattel,

in its legal signification ‘means only the rights of the owner in relation to it.’”) (quoting

Wynehamer v. The People, 13 N.Y. 378, 433 (1856)); 1 Blackstone Commentaries 138

(Property “denotes a right” over a thing). The bedrock rights of property are “to possess,

use and dispose” of an item. Loretto v. Teleprompter Manhattan CATV Corp, 458 U.S.

419, 435 (1982) (quoting General Motors, 323 U.S. at 378); compare 1 Blackstone

Commentaries 134 (“use, enjoyment, and disposal”). And the government takes property

in the classic sense when it eliminates each of these property rights. See Loretto, 458 U.S.

at 435; Eaton, 51 N.H. at 511–12.



       8
        The parties do contest the meaning of “public use.” See Kelo v. City of New
London, 545 U.S. 469, 484 (2005) (holding that the condemnation of property for private
economic development is a “public use”).
                                             30
       In Loretto, for instance, the Supreme Court considered whether a government-

mandated physical occupation of real property by a third party was a taking. There, New

York law required landlords to permit cable-television companies to install cable hookups

on their rooftop. Id. at 421. After explaining that property rights in a physical thing are

“the rights ‘to possess, use and dispose of it,” the Court reasoned that a permanent physical

occupation is a per se taking because “it effectively destroys each of these rights.” Id. at

435. First, the owner loses the right to possess the occupied space himself and has no

power to exclude the occupier. Id. Second, the owner is denied any control over the use

of the occupied property. Id. And last, even though the owner retains the right to dispose

of the occupied space, that right is void of value since the property is occupied by another.

Id. So the physical occupation is of a special character only because—to use the Supreme

Court’s metaphor—that occupation “chops through the ‘bundle’” of property rights, rather

than takes “a single ‘strand.’” Id.; see also YMCA v. United States, 395 U.S. 85, 92 (1969)

(“Ordinarily, of course, governmental occupation of private property deprives the private

owner of his use of the property, and it is this deprivation for which the Constitution

requires compensation.”) (emphasis added).

       Similarly, in Horne, the Supreme Court considered whether a Department of

Agriculture regulation requiring raisin handlers to set aside a portion of their raisins for the

government amounted to a classic taking. 135 S. Ct. at 2424. Although the raisins may

remain on the premises of the handlers, a government committee dictated whether the set-

aside raisins would be sold in noncompetitive markets or donated to charitable causes. Id.

at 2424, 2428. Net proceeds—if any—would be distributed to the handler. Id. at 2424.

                                              31
The court explained that the set-aside requirement “is a clear physical taking.” Id. at 2428.

And it reasoned that growers subject to the reserve requirement “thus lose the entire

‘bundle’ of property rights in the appropriated raisins—‘the rights to possess, use and

dispose of’ them.” Id. (quoting Loretto, 458 U.S. at 435). Therefore, the Court explained

that “[t]he Government’s ‘actual taking of possession and control’ of the reserve raisins

gives rise to a taking.” Id. (quoting Loretto, 458 U.S. at 435).

       In contrast, consider Andrus v. Allard, when the Supreme Court analyzed whether

the federal government took property from commercial dealers when it prohibited

transactions in protected bird feathers and other items. 444 U.S. at 55. There, the Court

acknowledged the “significant restriction [] imposed on one means of disposing of the

artifacts”—a prohibition on their sale. Id. at 66. But, it reasoned, “[a]t least where an

owner possesses a full ‘bundle’ of property rights, the destruction of one ‘strand’ of the

bundle is not a taking, because the aggregate must be viewed in its entirety.” Id. at 66–67

(citations omitted). And “[i]n this case, it is crucial that appellees retain the rights to

possess and transport their property, and to donate or devise the protected birds.” Id. at 68.

So the Court applied a regulatory-takings lens and held that the federal restriction on sales

did not amount to a taking. 9


       9
        Similarly, the Supreme Court requires a “total” regulatory-taking analysis when
an owner loses a single property right that zeros out the economic value of his holding
while the rest of his property rights remain intact. In Lucas v. South Carolina Coastal
Council, the Court assessed whether a South Carolina ban on coastal-zone construction
amounted to a taking. 505 U.S. at 1007. There, the state took Lucas’s right to construct
“occupiable improvements,” like single-family homes, on his land. Id. at 1008–09.
Although taking this right “eliminated all economically viable use of his land,” id. at 1021,
(Continued)
                                             32
       Loretto, Horne, and Andrus highlight key distinctions that determine the

applicability of either the classic or the regulatory framework. In Loretto, government

action “effectively destroyed” the owner’s core property rights to possess and use his

property, and it impaired the owner’s right to dispose of his property. 458 U.S. at 421.

And in Horne, the government’s reserve requirement similarly eliminated the handler’s

property rights to possess, use, and dispose. See 135 S. Ct. at 2427. Accordingly, the Court

applied the classic takings framework in Loretto and Horne. But in Andrus, the owner

retained the rights to possess, transport, and donate his property, losing only a single

property right—the right to sell. 444 U.S. at 68; see also Lucas, 505 U.S. at 1009. So the

Court used a regulatory framework. Together, these cases teach that when government

action cuts across a broad swath of property rights, the classic framework applies. (For

this reason, both physical appropriations and ousters of possession are classic takings.) But

where only a single property right is taken or impaired—such as a use or sale regulation—

the regulatory-takings framework provides the proper mode of analysis.

       With these distinctions in mind, I find the classic-takings framework applies to

Maryland’s ban. That ban expressly eliminates the current owners’ property rights to

possess, transport, donate, devise, transfer, or sell their devices. §§ 4-305.1(a), 4-306(a).




Lucas retained the full bundle of remaining property rights. Lucas continued to own and
possess the land, and he could sell it or build other structures on it. See id. at 1009 n.2; see
also id. at 1044 (Blackmun, J., dissenting) (“Petitioner can [exclude, alienate,] picnic,
swim, camp in a tent, or live on the property in a movable trailer.”). Because only a single
property right was taken, Lucas fell within the regulatory-takings framework. And the
Court set out a “total” regulatory-takings doctrine for the South Carolina Supreme Court
to apply on remand. See id. at 1027–32.
                                              33
Not only does this list destroy all the rights the Supreme Court found crucial in Andrus, but

it goes beyond even those rights “effectively destroyed” in Loretto and Horne. The Loretto

plaintiff could at least sell the occupied property—even if that right was void of value. And

the Horne raisin handlers retained a contingent interest in the profits from the sales of the

set-aside raisins. But here, Plaintiffs are prohibited not just from “sell[ing]” their property,

but from even “offer[ing] to sell” their devices or “transfer[ing]” them, such as by donation

or devise. §§ 4-305.1(a). So the law is a far cry from the destruction of a single strand of

the owner’s property—it is a blunt chop through the bundle of rights that gives rise to a

classic taking.

       Moreover, the physical consequences of the enumerated list—although obvious—

make the classic nature of this taking clear. Surely, the government must compensate

owners for their personal property if it physically dispossesses owners. See Horne, 135 S.

Ct. at 2428. But Maryland instead requires owners to physically dispossess themselves—

or face imprisonment. 10 The dispossession mandate leaves the owner with a finite list of

tangible options to effect dispossession of their rapid fire trigger activators: destroy them,

trash them, abandon them, or surrender them. So a ban on possession is not just “‘the

functional equivalent of a practical ouster of the owner’s possession,’ like the permanent

flooding of property.” Murr, 137 S. Ct. at 1942 (internal citations omitted). A possession

ban is an actual ouster. See Oust, Black’s Law Dictionary (11th ed. 2019) (“To put out of


       10
          Cf. Richard A. Epstein, Takings: Private Property and the Power of Eminent
Domain 66 (1985) (“That the government has not taken physical possession of the land is
neither here nor there. It clearly will enter the land by force” if its edict is “not respected
by the parties who are subject to it.”).
                                              34
possession.”); Oust, 7 Oxford English Dictionary 240 (2d ed. 1989) (“To put out of

possession, eject, dispossess, disseise.”). In other words, the possession ban does not make

property ownership uneconomical or undesirable, as in a regulatory taking. It actually and

physically defeats one’s property rights—a classic taking.

       Notably, the Maryland ban lacks the features that have traditionally prevented

firearms-related regulations from being considered classic takings—namely use

restrictions or registration options for existing owners. See Note, The Public Use Test:

Would a Ban on the Possession of Firearms Require Just Compensation, 49 LAW &

CONTEMP. PROBS. 223, 246 (1986) (discussing how regulations are typically drawn to

avoid outright takings or absolute bans on possession). For example, in Association of New

Jersey Rifle & Pistol Clubs, Inc. v. Attorney General of New Jersey, the Third Circuit

considered whether New Jersey’s partial ban on the possession of magazines that held

greater than ten rounds of ammunition amounted to a taking. 910 F.3d 106 (3d Cir. 2018).

There, the court reasoned that the per se framework did not apply “because owners have

the option to transfer or sell their [magazines] to an individual or entity who can lawfully

possess [them], modify their [magazines] to accept fewer than ten rounds, or register” the

magazines. Id. Here, Plaintiffs have no such options. Although the Maryland ban purports

to allow for registration of rapid fire trigger activators with the ATF, that provision never




                                             35
took effect. See Bureau of Alcohol, Tobacco, Firearms & Explosives Special Advisory,

Maryland Law Restricting “Rapid Fire Trigger Activators” (Apr. 24, 2018). 11

       For these reasons, I would find that Plaintiffs’ factual allegations are sufficient to

show that Maryland’s ban is a classic taking.         So I would allow Plaintiffs’ Fifth

Amendment claim to proceed. 12

       According to the majority, the classic line of cases is simply inapplicable. In their

view, the ban “does not require owners of rapid fire trigger activators to turn them over to

the Government or to a third party.” Majority Op. 17. I do not find this distinction

persuasive, and neither has the Supreme Court. Property need not be turned over to the

government to effect a classic taking. See Loretto, 458 U.S. at 433 n.9; cf. Kelo, 545 U.S.



       11
          Unlike the New Jersey case, in Duncan v. Becerra, a federal district court found
that a more restrictive California magazine regulation was a taking. 265 F. Supp. 3d 1106,
1137 (S.D. Cal. 2017), aff’d, 742 F. App’x 218 (9th Cir. 2018). In Duncan, the California
law, also banning magazines holding more than ten rounds, “provid[ed] three options for
dispossession.” First, an owner may “remove the large-capacity magazine from the State.”
Id. at 1110 (citation omitted). Second, one may “sell the large-capacity magazine to a
licensed firearm dealer.” Id. (citation omitted). And third, a person may “surrender the
large-capacity magazine to a law enforcement agency for destruction.” Id. (citation
omitted). Although California provided three options for disposal, the court emphasized
that the regulation deprived owners of “not just use of their property, but of possession,
one of the most essential sticks in the bundle of property rights.” Id. at 1138 (emphasis in
original). So it found a taking—although under a novel “hybrid takings” theory. See id.
Here, the Maryland law goes even further: it requires dispossession without the possibility
of sale.
       12
          For the same reasons, I would allow Plaintiffs’ state law takings claim to proceed.
Article 24 of the Maryland Declaration of Rights provides “That no man ought to be . . .
deprived of his life, liberty or property, but by the judgment of his peers, or by the Law of
the land.” The Maryland Court of Appeals has held that, at a minimum, Article 24 provides
the same protections for property as the Fifth Amendment. See, e.g., Raynor v. Maryland
Department of Health & Mental Hygiene, 110 Md. App. 165, 185 (1996).
                                             36
at 477 (“[A] State may transfer property from one private party to another.”). Indeed,

property need not physically be turned over to anyone at all—not even a “third party”—

for a classic taking to arise. For instance, in Pumpelly v. Green Bay & Mississippi Canal

Co., Wisconsin argued that property was not taken by the state when an owner’s land was

flooded after the construction of a dam. 80 U.S. 166, 178 (1871). 13 In response, the

Supreme Court explained:

       It would be a very curious and unsatisfactory result, if in construing a
       provision of constitutional law, always understood to have been adopted for
       protection and security to the rights of the individual as against the
       government . . . it shall be held that if the government refrains from the
       absolute conversion of real property . . . it can, in effect, subject it to total
       destruction without making any compensation, because in the narrowest
       sense of that word, it is not taken.

Id. at 177–78 (emphasis in original). 14 So Pumpelly was a taking because the owners’

property rights were destroyed, not because their rights were transferred to another—

indeed, no transfer occurred at all. See id. at 174, 177–80; see also Murr, 137 S. Ct. at

1942 (noting that “the permanent flooding of property” is the “functional equivalent of a

practical ouster of the owner’s possession” and thus a classic taking). So too here.



       13
          “The defendant’s lands have not been taken or appropriated. They are only
affected by the overflow occasioned by raising the water in Lake Winnebago. Whatever
may be the extent of this injury, it is remote and consequential and without remedy.”
Pumpelly, 80 U.S. at 174 (argument of the appellee) (emphasis in original).
       14
          Although Pumpelly was a pre-incorporation case that arose from the Takings
Clause of the Wisconsin Constitution, the Court noted that the state and federal provisions
were “almost identical in language.” Id. at 177–78. And Pumpelly has continued to serve
as an important precedent for modern takings claims under the federal constitution. See,
e.g., Loretto, 458 U.S. at 433 n.9; First English, 482 U.S. at 316–17.

                                              37
       Additionally, the majority says that Holliday Amusement Co. of Charleston, Inc. v.

South Carolina, 493 F.3d 404 (4th Cir. 2007), decides this case. Holliday, which “required

forfeiture of [] gambling machines,” Majority Op. 17, may indeed explain the failure of

Plaintiffs’ claim under Lucas’ “total” regulatory-takings doctrine. But it has nothing to say

about the merits of Plaintiffs’ classic-takings claim under Loretto and Horne. As our Court

explained in Holliday, those plaintiffs proceeded under a regulatory-takings theory, not a

classic-takings theory. See id. at 407, 410, 411 n.2. 15 And as discussed above, regulatory-

takings precedents are distinct from classic-takings precedents. See Horne, 135 S. Ct. at

2429; Tahoe-Sierra Pres. Council, 535 U.S. at 323. Indeed, the Holliday court denied

compensation under a regulatory-takings framework based on South Carolina’s

traditionally high degree of control over gambling activities. See Holliday Amusement,

493 F.3d at 410–11. But as Horne makes clear, background principles of state law have

no place in the classic-takings analysis—the Government has a per se duty “to pay just

compensation when it takes your car, just as when it takes your home.” 135 S. Ct. at 2426. 16


       15
         I find it unsurprising that plaintiffs in Holliday Amusements did not make this
argument. Before the Supreme Court’s decision in Horne, many courts and commentators
believed different per se rules applied for personal and real property. See generally Horne
v. Department of Agriculture, 750 F.3d 1128, 1140 (9th Cir. 2014). But as the Supreme
Court has since made clear: “Nothing in the text or history of the Takings Clause, or our
precedents, suggests that the rule is any different when it comes to appropriation of
personal property.” Horne, 135 S. Ct. at 2426; see also James v. Campbell, 104 U.S. 356,
358 (1882) (discussing the taking of patents).
       16
          For the same reasons, the cases cited in Maryland’s brief on this issue are
inapposite. Mugler v. Kansas, for instance, was a regulatory-takings case involving a
prohibition on the use of land for the manufacture and sale of alcoholic beverages; it in no
way ousted the owners from their land. 8 S. Ct. 273, 279 (1887) (explaining “the owner is
(Continued)
                                             38
       On the other hand, the district court seems to suggest that the classic framework

does not apply because device owners may retain some property interests. See J.A. 246

n.8; Horne, 135 S. Ct. at 2437 (Sotomayor, J., dissenting) (“[E]ach and every property right

must be destroyed by governmental action before that action can be said to have effected a

per se taking.”). In this view, if “even one property right” remains, the regulatory-takings

framework provides the appropriate analysis. Id. at 2438 (Sotomayor, J., dissenting).

       Assuming the ban left some ability to transfer the devices out of state, any such

rights would not defeat the classic-takings analysis. First, it is simply incorrect that the

government must destroy every stick in the bundle of property rights to effect a taking. As

described above, in Loretto, the owner retained the right to sell or transfer the occupied

property. 458 U.S. at 437. The court still applied a per se framework. See also Horne,

135 S. Ct. at 2428. 17




in nowise deprived of his property”) (emphasis in original); see also Lucas, 505 U.S. at
1022 (describing Mugler as one of the Court’s “early attempt[s]” to explain why the
government may “affect property values by regulation without incurring an obligation to
compensate”) (citing Penn Central, 438 U.S. at 125).
       17
          Cf. Kaiser Aetna v. United States, 444 U.S. 164, 165–66 (1979). In Kaiser Aetna,
the Supreme Court considered whether the government “took” property within the meaning
of the Fifth Amendment when it required owners to afford public access to a marina created
when the owners connected a private pond to a Hawaiian bay. The marina proprietors
retained their ownership of the marina and could continue to charge their customers an
annual $72 fee. See id. at 179–80. And they similarly retained the right to sell, transfer,
or devise their property. See id. But, by requiring public access, the owners lost the
property right to exclude others. Homing in on the loss of this right to exclude, the Supreme
Court held “that the ‘right to exclude,’ so universally held to be a fundamental element of
the property right, falls within this category of interests that the Government cannot take
without compensation.” Id. (footnote and citations omitted). So it found just compensation
to be required.
                                             39
       Second, the statute unambiguously destroys Plaintiffs’ ability to possess, use, or

transfer property in the state where they reside. Never before have we required individuals

to leave a jurisdiction to enjoy constitutional protections. Cf. Clark v. Community for

Creative Non-Violence, 468 U.S. 288, 293 (1984) (explaining that a locality’s First

Amendment “time, place, or manner restrictions” must leave open “ample alternative

channels”). And we should not do so today. The incorporated provisions of the Bill of

Rights limit the powers of the several states, “necessarily taki[ing] certain policy choices

off the table.” District of Columbia v. Heller, 554 U.S. 570, 636 (2008). And incorporation

would be hollow indeed if it provided no protection from State power so long as one can

go elsewhere to exercise his “rights.” See McDonald v. Chicago, 561 U.S. 742, 790 (2010)

(“Incorporation always restricts experimentation and local variations.”).        The Fifth

Amendment prohibits uncompensated takings; it does not require flight to avoid them.

                                      *      *      *

       As Justice Holmes noted almost a century ago, “a strong public desire to improve

the public condition is not enough to warrant achieving the desire by a shorter cut than the

constitutional way of paying for the change.” Mahon, 260 U.S. at 416. And as Alexander

Hamilton recognized, “one great obj. of Govt. is personal protection and security of

Property.” 1 Records of the Federal Convention of 1787, at 302 (Max Farrand ed., 1911);

see also John Locke, Second Treatise of Government 62 (Blackwell ed., 1946) (describing

the “great and chief end” of government as “the preservation of . . . property”). Indeed,

constitutional restraints on the government’s power over private property are deeply rooted

in our history, and they have been integral to the preservation of personal liberty and

                                            40
improved human condition over time. See generally Douglass C. North & Barry R.

Weingast, Constitutions and Commitment: The Evolution of Institutions Governing Public

Choice in Seventeenth-Century England, 44 J. ECON. HIST. 803 (1989).

      I do not doubt the sincerity of the Maryland legislature passing this ban. But in my

view, it requires paying just compensation. By banning “rapid fire trigger activators”

without exception, Maryland law destroys the panoply of property rights that private

owners previously enjoyed—including possession, use, and devise. This amounts to a

classic taking of private property under the Fifth Amendment, so I would allow this case

to proceed.




                                           41